

115 HR 48 IH: Equal Rights and Access for the Women of South Sudan Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 48IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require that activities carried out by the United States in South Sudan relating to governance,
			 reconstruction and development, and refugee relief and assistance will
			 support the basic human rights of women and women’s participation and
			 leadership in these areas.
	
 1.Short titleThis Act may be cited as the Equal Rights and Access for the Women of South Sudan Act. 2.FindingsCongress makes the following findings:
 (1)Despite the 2011 referendum for secession that established the independent state of South Sudan, South Sudanese women continue to experience brutal violation of their human rights.
 (2)Strong and continued United States support can ensure that the advances made by South Sudanese women since July 2011 when the Republic of South Sudan gained its independence will continue and grow, rather than recede.
 (3)The United States has made a substantial contribution to the emergency relief and humanitarian efforts for South Sudan. Completing the United States mission in South Sudan will also require significant and long-term investments in development and reconstruction assistance.
 (4)An inadequate healthcare system has resulted in high maternal and infant mortality rates. The maternal mortality rate is 1,054 deaths per 100,000 live births, making it one of the highest in the world.
 (5)South Sudan faces many difficulties with its lack of infrastructure and lacks significant human development factors, which can further marginalize women.
 (6)Over 80 percent of women and girls in South Sudan are illiterate, and thus it is imperative to both secure and inform women’s rights within the national development.
 (7)With the assistance of internal aid and the proliferation of local women’s organizations, women’s equality can be integrated into South Sudan’s nation-building efforts.
 (8)South Sudan has made gains in incorporating women into the new regime with efforts such as inclusion in the legislative assembly, thus additional support from the United States serves to reinforce these ideals and implementations.
 (9)The women of South Sudan are taking the initiative to reach across the conflict divide and foster peace. Women’s perspectives and experiences in seeking solutions to conflicts are necessary to ensure lasting peace.
 (10)Adequate security in both urban and rural areas, particularly on military borders, is essential if women and girls are to exercise their human rights, work, attend school, and otherwise participate in and benefit from humanitarian and development programs sponsored by the United States.
			3.Requirements relating to United States activities relating to South Sudan
 (a)In generalActivities described in subsections (b) through (e) that are carried out by the United States in South Sudan shall comply with the applicable requirements contained in such subsections.
 (b)Governance of south sudanWith respect to the governance of South Sudan, the applicable requirements are the following: (1)Include the perspectives and advice from South Sudanese women’s organizations, networks, and leaders in United States policymaking related to the governance of South Sudan.
 (2)Promote the inclusion of a significant number of women in the National Legislature and future legislative bodies to ensure that women’s full range of human rights are included and upheld in any constitution or legal structures of South Sudan.
 (3)Promote the continuation and strengthening of the rights of women as the South Sudan Government transitions to a long-term government structure, and encourage the appointment of women to high level positions within South Sudanese Government.
 (c)Post-Conflict reconstruction and developmentWith respect to activities relating to post-conflict stability in South Sudan, the applicable requirements are the following:
 (1)Ensure that a significant portion of United States development, humanitarian, and relief assistance is channeled to local and United States-based South Sudanese organizations, particularly South Sudanese women’s organizations. Provide technical assistance, training, and capacity-building for local organizations to ensure that United States funded efforts will be both effective and sustainable.
 (2)Encourage United States organizations that receive funds authorized by this Act to partner with or create South Sudanese-led counterpart organizations and provide these organizations with significant financial resources, technical assistance, and capacity building.
 (3)Provide direct financial and programmatic assistance to the Ministry of Women’s Affairs adequate to ensure that the Ministry is able to fulfill its mandate.
 (4)Promote multiyear women-centered economic development programs, including programs to assist widows, female heads of household, women in rural areas, and disabled women.
 (5)Increase women’s access to or ownership of productive assets such as land, water, agricultural inputs, credit, and property.
 (6)Provide long-term financial assistance for primary, secondary, higher, nontraditional, and vocational education for South Sudanese girls, women, boys, and men.
 (7)Provide financial assistance to build the health infrastructure and to deliver high-quality comprehensive health care programs, including primary, maternal, child, reproductive, and mental health care.
 (8)Integrate education and training programs for former combatants with economic development programs to encourage their reintegration into society and to promote post-conflict stability.
 (9)Provide assistance to rehabilitate children affected by the conflict, particularly child soldiers. (10)Support educational efforts to increase awareness with respect to landmines, facilitate the removal of landmines, and provide services to individuals with disabilities caused by landmines.
 (11)Include programs to prevent trafficking in persons, assist victims, and apprehend and prosecute traffickers in persons.
 (d)South sudanese military and policeWith respect to training for military and police forces in South Sudan, the applicable requirements are the following:
 (1)Include training on the protection, rights, and the particular needs of women and emphasize that violations of women’s rights are intolerable and should be prosecuted.
 (2)Encourage such trainers who will carry out the activities in paragraph (1) to consult with women’s organizations in South Sudan to ensure that training content and materials are adequate, appropriate, and comprehensive.
 (e)Relief, resettlement, and repatriation of refugees and the internally displacedWith respect to the relief, resettlement, and repatriation of refugees and internally displaced in South Sudan, the applicable requirements are the following:
 (1)Take all necessary steps to ensure that women refugees and internally displaced in camps, urban areas, and villages are directly receiving food aid, shelter, relief supplies, and other services from United States-sponsored programs.
 (2)Take all necessary steps to ensure that women refugees in camps, urban areas, and villages are accessing high-quality health and medical services, including primary, maternal, child, and mental health services.
 (3)Take all necessary steps to ensure that women and children in refugee camps are protected from sexual exploitation.
 (4)Take all necessary steps to ensure refugees and internally displaced persons that seek to return to their place of origin can do so voluntarily, safely, and with the full protection of their rights. United States-sponsored efforts shall not coerce refugees or internally displaced persons to return to their places of origin.
 4.Reporting requirementsNot later than 60 days after the date of enactment of this Act, and annually thereafter, the President shall prepare and transmit to Congress a report that contains documentation of the progress in implementing the requirements of section 3. All data shall be disaggregated by sex.
		